DISMISS; and Opinion Filed February 6, 2018.




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00071-CV

                            IN RE JOHN ROBERT WHIRTY, Relator

                        Original Proceeding from Dallas County, Texas

                               MEMORANDUM OPINION
                             Before Justices Francis, Evans, and Schenck
                                     Opinion by Justice Francis
       In this original proceeding, relator seeks a writ of mandamus directing Felicia Pitre, Dallas

County District Clerk, to file two motions he says he sent to Dallas County Criminal District Court

Number 2 and the 101st Judicial District Court.

       This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a); In re

Wilkerson, No. 05-16-00322-CV, 2016 WL 1320815, at *1 (Tex. App.—Dallas Apr. 5, 2016, orig.

proceeding) (mem. op.)). Relator has no appeal pending in this Court and, therefore, our

jurisdiction is not in jeopardy. Accordingly, we dismiss relator’s petition for writ of mandamus

for want of jurisdiction.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
180071F.P05